Title: To George Washington from James McHenry, 31 March 1794
From: McHenry, James
To: Washington, George


          (private)
          Sir.Fayetteville [Md.] 31 March
                1794.
          I have very often troubled you respecting others; will you
            excuse me for speaking a little concerning myself. My health which has suffered a
            considerable shock by an autumnal fever in 1792 & 1793, I am pretty well persuaded
            might be benefited by a change of climate for a short time. It has struck me that the
            new situation in which the United States may find itself will require additional
            diplomatic appointments to forward or attend to its interests abroad, at least till
            peace and order shall take place in Europe. Should this be the case, and any opening
            occur where the little talents I may possess could be rendered useful it would greatly
            oblige and gratify me to be considered by you as a proper person to fill one of them. I
            hope I need not say that a vain ambition has had no share in this application, and my
            own interest as little. Had either any influence over my conduct it is no ways likely
            that I should have waited for ill health to have stimulated them into action. Wishing you most sincerely in this difficult moment a continuance of
            your wonted health I have the honor to be very respectfully & affectionately your
            ob. st
          
            James McHenry
          
         